Citation Nr: 9922280	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  97-33 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel





INTRODUCTION

The veteran served on active duty in the military from 
January 1974 to March 1975.  He had additional service in the 
National Guard.

In April 1997, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Huntington, West Virginia, denied the 
veteran's petition to reopen a previously denied claim for 
service connection for a low back disorder.  He appealed to 
the Board of Veterans' Appeals (Board).

In his November 1997 Substantive Appeal (on VA Form 9, Appeal 
to the Board), the veteran requested a hearing at the RO 
before a Member of the Board (i.e., a Travel Board hearing).  
However, he later indicated in a January 1998 statement that 
he wanted his hearing to be conducted, instead, by a local 
hearing officer.  The RO scheduled the hearing for May 1998, 
but the veteran (through his representative) canceled the 
hearing and requested that the RO forward his claim to the 
Board for consideration based on the evidence of record; 
he also reiterated that he did not want a Travel Board 
hearing.  Therefore, in compliance with his request, the RO 
forwarded his case to the Board in June 1998 and notified him 
of this in a letter that same month; also in the letter, 
the RO notified him that he still could have a hearing-
provided that he requested one within 90 days, which he did 
not do.  See 38 C.F.R. § 20.1304 (1998).  

In a statement to the Board received in January 1999, the 
veteran indicated that he wanted a hearing before a Member of 
the Board.  As a result, the Board's Administrative Service 
sent him a letter in February 1999 citing the earlier letter 
from the RO concerning the time limit for requesting a 
hearing, notifying him that he did not comply with that time 
limit, and indicating that it could no longer accept a 
hearing request.  That notwithstanding, the letter indicated 
that his case was being placed in a suspense status for 30 
days to give him an opportunity to file a written motion and 
to show cause why he did not make such a request within the 
90-day specified period.  The letter emphasized that in the 
absence of a formal motion to request a hearing before the 
Board (containing the information noted above), the Board 
would proceed with review of his case.  In response, the 
veteran submitted a statement in March 1999 indicating that 
he wanted a video-conference hearing, but he did not provide 
any explanation or justification for his failure to timely 
request a hearing.  

In April 1999, the Administrative Service sent the veteran a 
letter giving him a second 30-day opportunity to file a 
formal motion which gave his reasons for not complying with 
the 90-day time period noted above.  He was advised that if 
he did not do so, it would be assumed that he did not wish 
any type of hearing and the Board's review would proceed.  
The veteran did not respond to the April 1999 letter.

Under the circumstances of this case, the Board will proceed 
with review of the case on the basis of the current record.  
See 38 C.F.R. § 20.1304. 



FINDINGS OF FACT

1.  In February 1988, the Board denied the veteran's claim 
for service connection for a low back disorder primarily 
because there was no medical evidence linking the 
symptomatology and diagnosis of lumbosacral strain during 
service to the low back symptoms he began to experience more 
than one year after service.  

2.  In February 1993, and later in April 1993, the RO denied 
the veteran's petition to reopen his claim; the RO notified 
him of its decision, and of his procedural and appellate 
rights; he did not perfect a timely appeal with respect to 
either determination.

3.  The evidence that has been associated with the claims 
file since the RO's 1993 determinations is either duplicative 
of evidence that was of record at the time of that decision, 
or does not tend to show that the veteran's low back disorder 
is related to his service in the military, to include any 
heavy lifting he may have done therein.

CONCLUSIONS OF LAW

1.  The Board's February denial of the claim for service 
connection for a low back disorder is final.  38 U.S.C.A. 
§§ 7103, 7104; 38 C.F.R. § 20.1100. 

2.  The RO's February 1993 and April 1993 decisions denying 
the veteran's petition to reopen his claim for service 
connection for a low back disorder are final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1998).

3.  As new and material evidence has not been submitted, the 
requirements to reopen the claim for service connection for a 
low back disorder have not been met.  38 U.S.C.A. §§ 5107, 
5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Certain 
conditions, including arthritis, are presumed by VA to be 
chronic per se, and incurrence in service will be presumed if 
the conditions are manifested to a compensable degree within 
a prescribed period of time after service-which is one year 
for arthritis.  The presumption is rebuttable 
by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In February 1988, the Board denied the veteran's claim for 
service connection for a low back disorder.  The Board 
considered his service medical records (SMRs), which 
indicated he received treatment in July and October 1974 for 
complaints of low back pain (LBP), and that his doctors 
diagnosed lumbosacral strain.  The Board also noted that his 
SMRs showed that he maintained full range of motion (ROM) in 
his low back, despite the pain; that he had slight tenderness 
on the lower right side; and that the report of his March 
1975 separation examination was completely unremarkable 
(either by complaint or clinical finding) for a low back 
disorder.

Other evidence considered by the Board consisted of records 
of treatment he received after service from VA, which showed 
that he initially complained of pain in his low back, post 
service, in December 1976, when his doctors again diagnosed 
lumbosacral strain.  However, X-rays of his low back were 
negative, showing no signs of arthritis.  The VA medical 
records also showed that he received follow-up treatment in 
January 1977 and additional (more recent) treatment in 
October 1981 after he hurt his low back 1 week earlier while 
cutting some wood.  He was hospitalized and discharged with 
yet another diagnosis of lumbosacral strain.

The Board also considered additional VA medical records that 
showed the veteran received further treatment for his low 
back in December 1986, when his doctors again diagnosed 
recurrent lumbosacral strain; they also indicated he had 
developed sciatica in his lower extremities.

The remainder of the evidence considered by the Board 
consisted of numerous written statements from the veteran, 
including those reflected in his initial application for VA 
Compensation or Pension Benefits (on VA Form 21-526), filed 
in May 1986.  He also testified at a hearing.  The veteran 
indicated that he originally hurt his low back as a child, 
when he fell from a tree, noting that he had experienced pain 
in his low back ever since that incident.  He alleged that 
his low back disorder was aggravated during service by 
lifting "heavy pots in the kitchen" that were full of food; 
his service personnel records (DD Form 214) confirmed that he 
was a supervisory "food service specialist."  

In denying the claim, the Board acknowledged the treatment 
the veteran had received for his low back while in service, 
as well as the treatment he had received for it during the 
years since service.  However, the Board pointed out, among 
other things, that there was no medical evidence linking the 
symptoms or diagnosis noted in service to any of the symptoms 
or diagnosis noted during the years since service, beginning 
in December 1976.  Hence, because of the absence of competent 
medical nexus evidence linking the post-service 
symptomatology and diagnosis to service, the Board concluded 
that service connection was not warranted.  When, as here, 
the Board denies a claim, the denial is "final" unless the 
Chairman determines that reconsideration is warranted, or 
another exception to "finality" applies.  Otherwise, no 
claim based upon the same factual basis shall be considered.  
See 38 U.S.C.A. §§ 7103, 7104; 38 C.F.R. § 20.1100.

Subsequent to the Board's decision, including in November 
1992, the veteran petitioned the RO to reopen his claim.  He 
submitted records of treatment he received during 1992 at 
Preston Memorial Hospital (of West Virginia University); but, 
because those records did not pertain to treatment for his 
low back-but rather, his left knee-the RO denied his 
petition to reopen the claim in February 1993.  The RO 
confirmed its decision not to reopen the claim in April 1993 
after considering records of other treatment he had received 
at Preston Memorial Hospital at various times during 1984, 
1988, and from 1990 to1993-also for conditions that did not 
pertain to his low back, such as gallstones, chest pain, 
arthritis in his right elbow, excessive nervousness, an 
elevated cholesterol level, high blood pressure, 
acute bronchitis, sinusitis, viral syndrome, tonsillitis, 
pain in the heel of his right foot after stepping on a rusty 
nail, etc.  The RO notified him of its decision, and of his 
procedural and appellate rights, and he submitted a timely 
Notice of Disagreement (NOD); however, after being issued a 
Statement of the Case (SOC) later in April 1993, he did not 
"perfect" an appeal by the timely submission 
of a Substantive Appeal or equivalent statement.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.300, 
20.301, 20.302, 20.303, 20.304, 20.305.  Since he did not 
"perfect" a timely appeal of the RO's 1993 decision, it 
also is final and binding on him based on the evidence then 
of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103.

If evidence that is both "new and material" is presented or 
secured with respect to a claim that, as here, has been 
denied by the RO and not timely appealed, the Secretary of VA 
shall reopen the claim and review the former disposition of 
it.  See 38 U.S.C.A. § 5108.  The provisions of section 5108 
require consideration of all evidence since the last final 
denial in order to determine whether the claim must be 
reopened and readjudicated on the merits.  See Evans v. 
Brown, 9 Vet. App 273, 282-83 (1993); Glynn v. Brown, 
6 Vet. App. 523, 528-29 (1994).  Hence, the dispositive issue 
in this case is whether new and material evidence has been 
submitted since the February 1993 RO decision that would 
permit the reopening of the claim for service connection for 
a low back disorder.

In considering whether the claim may be reopened, a two-step 
analysis must be employed.  First, the Board must determine 
whether the evidence submitted to reopen the claim is both 
new and material.  Secondly, if, and only if, the Board 
determines that the evidence is both new and material, the 
claim is deemed to have been reopened and it must be 
evaluated on the basis of all of the evidence of record, 
both new and old.  See Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).
The two-step analysis involves two questions:  (1) Is the 
evidence at issue "new," that is, not of record at the time 
of the last final disallowance, and not merely cumulative or 
redundant of other evidence of record; and, (2) Is it 
"material," i.e., is it relevant and probative of the issue 
at hand, and which, by itself or in connection with the 
evidence previously assembled, is so significant it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a); Cox v. Brown, 5 Vet. App. 95, 98 
(1993).  For the purpose of determining whether a claim 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

There is no requirement, however, that such evidence, when 
viewed in the context of all of the evidence, both new and 
old, create a reasonable possibility that the outcome of the 
case on the merits would be changed.  See Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  Although records show that 
the RO has included this as a requirement for reopening the 
claim in its prior decisions, which was previously the 
practice of the agency in accordance with the court's case 
law, the Board finds that applying the correct legal standard 
without first remanding the claim to the RO is not 
prejudicial to the veteran because, for the reasons noted 
below (i.e., that no new and probative evidence has been 
submitted), the outcome of the case is the same whether the 
claim is considered under the two- or three-prong tests for 
reopening claims.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  Thus, to remand this case to the RO for 
consideration of the correct legal standard for reopening 
claims would be pointless and would not result in a 
determination favorable to him.  See VAOGCPREC 16-92 (O.G.C. 
Prec. 16-92), 57 Fed. Reg. 49747 (1992).

The evidence associated with the claims file since the RO's 
1993 decisions consist of:  a) medical records from service; 
b) medical records concerning subsequent service the veteran 
had in the National Guard; c) a written statement from Dr. 
John J. Keefe; d) medical records from Valley Comprehensive 
Community Mental Health Center; e) medical records concerning 
treatment and evaluation the veteran has received from VA; f) 
medical records concerning treatment he has received at the 
Preston Hospital; and g) numerous written statements from the 
veteran and others acting on his behalf, namely, 
his representative and a United States Senator from West 
Virginia.

The duplicate copies of the veteran's service medical records 
that he has submitted since the 1993 RO decisions do not 
constitute new evidence, by definition; these records were 
considered by the Board in connection with the final February 
1988 denial.  

The medical records concerning the service in the National 
Guard, while new, since they were not physically of record 
when the RO denied the claim in February 1993, are 
nonetheless not material because they do not show any 
complaints, treatment, or a diagnosis of a low back 
disorder-much less a relationship between it and the 
veteran's service in the military.

The written statement from Dr. John J. Keefe is new, but also 
is not material because he indicated that he does not have 
any medical records in his possession concerning treatment 
for the veteran during the years 1979 and 1980, which is 
proximate to when the veteran was in the National Guard.

The medical records from the Valley Comprehensive Community 
Mental Health Center, although new, also are not material 
because they concern treatment for psychiatric-related 
illness, and not a low back disorder or its possible 
relationship to the veteran's service in the military.

A substantial portion of the records of the treatment and 
evaluation by VA are not new because they are duplicate 
copies of records that were considered by the RO and Board 
when denying the claim prior to February 1993; specifically, 
the records of the treatment the veteran received from VA in 
December 1976, January 1977, October 1981, and December 1986, 
all were considered by the RO and Board when denying the 
claim prior to February 1993.  

However, even the VA records that are considered new in the 
sense that they had not been considered previously, are not 
material-either because they do not include a competent 
medical opinion) linking a low back disorder to the veteran's 
service in the military (despite showing ongoing treatment 
for the low back), or because they pertain to treatment for 
conditions that are not relevant to his low back (e.g., a 
callous on his left index finger, a laceration to his right 
wrist, a slightly infected wound, anxiety and depression over 
financial arrears, conjunctivitis, soft tissue injuries to 
his right knee and left leg, bronchitis, sinusitis, an 
elevated cholesterol level, high blood pressure/hypertension, 
dysphagia, a recurrent left inguinal hernia, possible carpal 
tunnel syndrome, etc.).  Merely because the records contain 
diagnoses, aside from lumbosacral strain with sciatica, of 
chronic low back pain, degenerative joint disease (arthritis) 
of the low back, degenerative disc disease (DDD) of the low 
back, and herniate nucleus pulposus at L4-5 & L5-S1, is not 
sufficient to reopen the claim.  The Board previously 
acknowledged that the veteran experienced low back pain 
during service; that lumbosacral strain was diagnosed; and 
that he experienced additional low back pain after service, 
beginning in December 1976.  Furthermore, while some of the 
records contain the veteran's assertions of a relationship 
between the current diagnoses and his service in the 
military, such notations, without more, does not constitute 
medical evidence of the required nexus.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).

Just as in the case of the VA records, a substantial portion 
of the medical records concerning the treatment at Preston 
Hospital are not new because they are duplicate copies of 
records that were considered by the RO and Board when denying 
the claim prior to February 1993.  Of those that are new, in 
the sense that they were not considered previously, they are 
not material-either because they do not include a medical 
opinion linking a currently diagnosed low back disorder to 
the veteran's service in the military, or because they 
concern treatment for conditions other than his low back 
(e.g., major depression, eczema of the right hand, 
hypertension, an elevated cholesterol level, possible carpal 
tunnel syndrome, etc.).

The numerous written statements submitted by the veteran and 
others acting on his behalf (his representative and Senator) 
also are not sufficient to reopen the claim because the 
statements contain arguments and contentions that are 
substantively identical to those made by the veteran and 
others acting on his behalf when the RO and Board denied his 
claim prior to February 1993.  It always has been his 
contention that the current problems with his low back and, 
in fact, those he has experienced since December 1976, are 
the result of lifting heavy pots during service that were 
full of food.  Consequently, merely to reiterate these 
same allegations and arguments, when previously made, does 
not constitute new evidence.  See Reid v. Derwinski, 2 Vet. 
App. 312, 315 (1992).  Furthermore, since neither he nor the 
others who submitted statements on his behalf possess 
the medical expertise, training, or competence to link his 
low back disorder to his service in the military, their 
allegations purporting to do so also are not material.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  It is 
important to bear in mind that, where, as here, resolution of 
the issue turns on a medical matter, unsupported lay 
statements, even if new, cannot serve as a predicate to 
reopen a previously disallowed claim.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

In view of the foregoing, the Board must conclude that none 
of the evidence associated with the claims file since the 
February 1993 RO decision, when viewed either alone or in 
light of the evidence previously of record, tends to indicate 
that there is a nexus between the veteran's low back disorder 
and his service in the military.  As such, none of the 
evidence is new and material for the purpose of reopening the 
claim and the February 1993 denial remains final.  The Board 
is aware of no circumstances in this matter that would put VA 
on notice of the existence of any additional relevant 
evidence that, if obtained, would provide a basis to reopen 
the claim.  McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1996).  The Board also finds that the duty to inform the 
veteran of the elements necessary to complete his application 
to reopen his claim for service connection for a low back 
disorder has been met.  Id.;38 U.S.C.A. § 5103(a).

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

The petition to reopen the claim for service connection for a 
low back disorder is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

